[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
After the court's memorandum of decision dated April 27, 1998 denying the plaintiff's application for prejudgment remedy, the plaintiff moved to reargue (motion dated 5/5/98, #105), belatedly calling to the attention of the court the case of E. I. S. Inc.v. Connecticut Board of Registration for Professional Engineersand Land Surveyors, 200 Conn. 145 (1986). However, the issue was not in that case, as it is here, whether the plaintiff had offered to perform engineering services or use any title or description tending to convey the impression that he was a professional engineer, in violation of C.G.S. § 20-302. SeeE. I. S. Inc. V. Connecticut Board of Registration forProfessional Engineers and Land Surveyors, 200 Conn. 148 n. 4.
The decision and order of the court dated April 27, 1998 is reaffirmed and the application for prejudgment remedy is denied.
D'ANDREA, J.